Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION

Response to Arguments 
Applicant's arguments filed 03/14/2022 and 05/19/2022, have been fully considered, and they are persuasive. In attempt to accelerate the prosecution process, the Examiner has contacted the Applicant's representative and proposed amendments to independent claims that would place this application in condition for allowance. Applicant's representative agreed and helped formulate language to be incorporate in the new claim set and filed supplemental amendments. Therefore, the previous rejection has been withdrawn.

Allowable Subject Matter
Claims 1, 3 - 7 and 9 – 22 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The prior art of records fails to explicitly disclose, with respect to claim 1, “wherein the processor is further configured to: increase a luminance value at the engraved mark portion of the at least one of the obtained taken images to generate the first enhanced image,
increase a luminance value at the printed character portion of the at least one of the obtained taken images to generate the second enhanced image, and
compare the luminance value of the first enhanced image and the luminance value of the second enhanced image at corresponding positions with each other, and adopt the luminance value of a higher luminance to generate the integrated image of the dispensed medicine, and with respect to claim 9, wherein the processor is further configured to:
calculate a similarity indicating a degree at which the generated integrated image of the dispensed medicine is similar to the obtained master image, and
determine whether the medicine to be dispensed is identical to the dispensed medicine or not, based on the calculated similarity, and
wherein the processor is further configured to:
calculate similarities between a plurality of the generated integrated images of the dispensed medicine and a plurality of the obtained master images, and
determine that the medicine to be dispensed is identical to the dispensed medicine, for a combination of the generated integrated image of the dispensed medicine and the obtained master image with a highest similarity”, where the closest prior art is Yuyama et al. (WO 2016/047569 A1 (published on March 31, 2016), hereinafter used US publication US 2017/0305589 A1 as English translation copy) and Tanaka (US 2018/0177682 A1). 
However, Yuyama or Tanaka prior arts either, alone or in combination fail(s) to teach all the elements of the independent claim 1 and 9 and therefore stands allowable.  The same reasoning applies to independent claim 3, 10, 14, 15 and 17 – 22, which are slight variations of the claim 1 and 9 stands allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable. Although the other limitations are used in the art, none of the prior art of record teach or provide motivation to combine to reach a similar result.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Masum Billah whose telephone number is (571)270-0701. The examiner can normally be reached Mon - Friday 9 - 5 PM ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie J. Atala can be reached on (571) 272-7384. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MASUM BILLAH/Primary Patent Examiner, Art Unit 2486